DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amended Title
BLOOD VESSEL MODEL DISPLAY
	




Allowable Subject Matter
Claims 1-10, 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to a blood vessel model based on shape of the blood vessel of a patient.  The following is an examiner's statement of reasons for allowance: The present invention is directed towards a blood vessel model based on shape of the blood vessel of a patient that displays a note indicating a flow index value is in a non-display state for a region with a disease.
The closest prior art, Ishii et al. (US 2014/0323858) and Fonte (US 9,087,147) show related systems. Ishii teaches a blood vessel model with blood vessel regions enhanced by annotations that indicate the risks of the plaques, wherein the annotation includes text information concerning a plaque characteristic and a stress value (see para. 0034). Fonte teaches performing a fluid analysis on the 3D model, and calculating an index value related to a blood flow in the blood vessel with respect to each of a plurality of positions in the 3D model (see figure 2, figure 20, figure 23, figure 26, col. 50 lines 13-67).  
However, Ishii and Fonte fail to address: 
“…generate blood vessel model based on shape of the blood vessel of the patient,
determine a first region including a disease region or a treatment region in the blood vessel model,
perform a fluid analysis on the blood vessel model, and calculate an index value related to a blood flow in the blood vessel with respect to each of a plurality of positions in the blood vessel model,
select a representative position from the plurality of positions in the blood vessel model,
cause a display to display a representative value which represents the index value corresponding to the representative position in a predetermined display region, and
cause the display to display a note indicating that the index value is in a non-display state for the first region.”

These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663